DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Generally, Examiner notes that Specification Pages 1-2 indicate that methods and systems of depth sensing using target regions are Prior Art to be improved.  Specification Pages 8-9 describe intended improvements as calibrating, pre-computing, or re-calibrating target regions that are then used by the prior art methods.  However, the claims are not directed to performing calibration before the sensing.  Examiner suggests clearly separating the claim elements with respect to what is the requisite prior art and what are the additional steps directed to the calibration. 
Regarding the amended claim language, Applicant argues:  “As explained in the specification (page 7, line 17 page 8, line 16), for accurate depth mapping in this sort of apparatus, with high signal/background ratio, it is advantageous that the processing and control circuitry actuate and read out signals only from the detector elements onto which most of the energy of the reflected beams is imaged. Even when a static array of emitters is used, however, the locations of the reflected beams on the detector array can change, for example due to thermal and mechanical changes over time, as well as optical effects, such as parallax. … In response to this problem, in the invention of claim 1 (as amended), the processing and control circuitry searches over the array of sensing elements …”  
Examiner notes that these advantages are directed to the sensing solution of AAPA in Specification Pages 1-2 and the references cited below.   Examiner suggests elaborating the claims on the process by which the detector elements are selected that applicant regards to be advantageous to the selection performed by the prior art.

Information Disclosure Statement
Given the large number of references submitted with the Information Disclosure Statements in this case, without citation to relevant portions or explanation of relevance to the present claims, only a cursory consideration has been afforded to each reference.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.)
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
Claims 1-20 recite “a radiation source … array of emitters … sensing elements … objective optics … processing and control circuitry … diffractive optical element … processing units …” generic terms modified by functional language.   However the terms are modified by sufficient structural description in the claims to broadly indicate structures recognized by persons of skill in the art to perform the claimed function, structures that are exemplified in the Specification and the prior art.  The limitations do not invoke 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-2, 8-14, 17-20 are rejected under 35 U.S.C. 102(a) as being barred by prior art admitted by the Applicant (“AAPA”).  AAPA includes descriptions of the prior art in the Specification, including US 20170176579 to Niclass (“Niclass”) and US 9997551 to Manday (“Manday”) as noted on page 2 of the Specification.
Regarding Claim 1:  “Depth sensing apparatus, comprising:
a radiation source, comprising a first array of emitters arranged in multiple banks, which are configured to emit a first plurality of pulsed beams of optical radiation toward a target scene;  (“laser light source, which is configured to emit at least one beam of light pulses … emit at least two beams …” AAPA, Niclass, Paragraphs 7, 10.)
a second plurality of sensing elements, which are arranged in a second array and are configured to output signals indicative of respective times of incidence of photons on the sensing elements, wherein the second plurality exceeds the first plurality; (“an array of sensing elements. Each sensing element is configured to output a signal indicative of a time of incidence” AAPA, Niclass, Paragraph 7. In the described examples, a light source may produce 1-3 beams while the sensor array may comprise many pixels. Paragraphs 7-10 with emitters illustrated in Fig. 1 and a sensor array in Fig. 2.)
objective optics configured to form an image of the target scene on the array of sensing elements; and  (“Light collection optics are configured to image the target scene scanned by the transmitted beam onto the array.” AAPA, Niclass, Paragraph 7.)
processing and control circuitry, which is coupled to actuate the multiple banks in alternation to emit the pulsed beams and is coupled to receive the signals from the sensing elements, and (“Circuitry is coupled to actuate the sensing elements only in a selected region of the array and to sweep the selected region over the array in synchronization with scanning” AAPA, Niclass, Paragraph 7.)
 which is configured to search over the sensing elements in order to identify, responsively to the signals, areas of the second array on which the pulses of optical radiation reflected from corresponding regions of the target scene are incident, and  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, searching sensing elements of the array to identify which ones satisfy incidence criteria can be implemented as selecting sensing elements of the array which satisfy the incidence criteria.  Prior art teaches this:  “In some embodiments, the circuitry is configured to select the region such that at any instant during the scan, the selected region contains a part of the array onto which the light collection optics image an area of the target scene that is illuminated [incident] by the at least one beam. The selected region may include one sensing element or multiple sensing elements.” AAPA, Niclass, Paragraph 8.)
to process the signals from the sensing elements in the identified areas in order measure depth coordinates of the corresponding regions of the target scene based on the times of incidence.” (“the circuitry is configured to process signals output by the sensing elements in order to determine respective distances to points in the target scene … measurement of distance (and often intensity ) of each point on a target scene -- so-called target scene depth” AAPA, Niclass, Paragraphs 9 and 3.)
Regarding Claim 2:  “The apparatus according to claim 1, wherein the emitters in the array comprise vertical-cavity surface-emitting lasers (VCSELs).”  (“In some of these embodiments, the multiple beams are generated using a monolithic laser array, such as an array of VCSELs”  Niclass, Paragraph 38.)
Regarding Claim 8:  “The apparatus according to claim 1, wherein the sensing elements comprise single-photon avalanche diodes (SPADs).”  (“A suitable detector for ToF-based LiDAR is provided by a single-photon avalanche diode (SPAD) array.”  AAPA, Niclass, Paragraph 4.)
Regarding Claim 9:  “The apparatus according to claim 1 , wherein the processing and control circuitry is configured to group the sensing elements in each of the identified areas together to define super-pixels, and to process together the signals from the sensing elements in each of the super-pixels in order to measure the depth coordinates.”  (“in other embodiments several SPADs are grouped together into super pixels … the number of sensing elements that are binned together in the ToF measurement” corresponding to the measurement of depth. Niclass, Paragraphs 30, 34.)
Regarding Claim 10:  “The apparatus according to claim 9, wherein the processing and control circuitry comprises multiple processing units, wherein each of the processing units is coupled to process the signals from a respective one of the super-pixels.”  (“processing units 28 together with combining unit 35 … Circuitry that can be used for this purpose is described, for example, in the above-menti.oned U. S. Patent Application Publication 2017/0176579,” in reference to Niclass.  See,  AAPA, Specificaton, Page 15 last paragraph.)
Regarding Claim 11:  “The apparatus according to claim 9, wherein each of the processing units is configured to construct a histogram of the times of incidence of the photons on the sensing elements in each of the super-pixels.”  (“logic 62 and buffer 64 may measure and output other sorts of values, including (but not limited to) a histogram of pulse delay times”  Niclass, Paragraph 53.)
Regarding Claim 12:  “The apparatus according to claim 1, 
wherein the pulses of the optical radiation emitted from the multiple banks of the emitters are incident, after reflection from the target scene, on different, respective sets of the identified areas of the second array, and (“illuminating the target scene with an optical beam and analyzing the reflected optical signal … each light beam illuminates a separate super pixel [area] on the detector array, in order to identify individually each light beam.”  Niclass, Paragraphs 3, 40.)
wherein the processing and control circuitry is configured to receive and process the signals from the sensing elements in the respective sets in synchronization with actuation of the multiple banks.”  (“actuate the sensing elements only in a selected region of the array and to sweep the selected region over the array in synchronization with scanning of the at least one beam.”  Niclass, Paragraph 7.)
Regarding Claim 13:  “The apparatus according to claim 12, wherein when any given bank of the emitters is actuated, the processing and control circuitry is configured to read and process the signals only from the sensing elements in a corresponding set of the identified areas of the second array, while the remaining sensing elements in the array are inactive.”  (“actuate the sensing elements only in a selected region of the array and to sweep the selected region over the array in synchronization with scanning of the at least one beam.”  Niclass, Paragraph 7.)
Claim 14, “A method for depth sensing” is rejected for reasons stated for Claim 1, because the apparatus elements of Claim 1 perform the function of the method steps of Claim 14.
Claims 17 - 20 are rejected for reasons stated for Claims 9, 11 – 13 respectively, in view of the Claim 14 rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by the Applicant (“AAPA”) in view of US to 20150229912 Masalkar (“Masalkar”).  AAPA includes descriptions of the prior art in the Specification, including US 20170176579 to Niclass (“Niclass”) and US 9997551 to Manday (“Manday”) as noted on page 2 of the Specification.
Regarding Claim 3:  “The apparatus according to claim 1, wherein the multiple banks comprise at least four banks, each bank containing at least four of the emitters.”  (“a laser light source, which is configured to emit at least one beam of light pulses … the laser light source is configured to emit at least two beams … and the at least two beams include multiple beams arranged along a column axis … In one embodiment, the multiple beams are arranged in at least two columns, … generating multiple columns of illumination spots … In some of these embodiments, the multiple beams are generated using a monolithic laser array, such as an array of VCSELs”  AAPA, Niclass, Paragraphs 10-11, 42, 38.  
While Niclass does not teach the term “bank” it does teach that the light emitters can be similarly arranged into “columns,” and further that multiple emitter arrangement and grouping can be used within the scope of the invention.
Masalkar particularly emphasizes this in the context of time-of-flight imaging and depth determination: “It will be understood that the plurality of VCSEL emitters may be arranged on the light emitting surface 108 in any suitable manner. … may be arranged arbitrarily”  Masalkar, Paragraph 14.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Niclass to arrange the light emitting elements in any suitable manner according to Masalkar, in order to “increase in the lateral resolution without reducing the size of the sensing elements,” and to correlate the light emitting sources with the corresponding light sensing elements . Niclass, Paragraph 42.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding claim 4:  “The apparatus according to claim wherein the radiation source comprises a diffractive optical element ( DOE) which is configured to split the optical radiation emitted by each of the emitters into multiple ones of the pulsed beams.”  (“In some embodiments utilizing multiple beams, these beams are generated by splitting a laser beam using diffractive optical elements, prisms, beam-splitters, or other optical elements that are known in the art. In other embodiments, multiple beams are generated using several discrete laser light sources.”  Niclass, Paragraph 38.)
Regarding Claim 5:  “The apparatus according to claim 3, wherein the at least four banks comprise at least eight banks.”  (See the multiple columns of light emitters in AAPA, Niclass, Paragraph 38 and obviousness of optical element arrangements in Claim 3.) 
Regarding Claim 6:  “The apparatus according to claim 3, wherein the at least four banks comprise at least eight banks.”  (See the multiple columns comprising multiple light emitters in AAPA, Niclass, Paragraph 38 and obviousness of optical element arrangements in Claim 3.) 
Regarding Claim 7:  “The apparatus according to claim 3, wherein the banks of emitters are interleaved on a substrate.”  (“the plurality of VCSEL emitters may be arranged on the light emitting surface 108 in any suitable manner”  Masalkar, Paragraph 14 and statement of motivation in Claim 3.)
Claim 15 is rejected for reasons stated for Claim 3 in view of the Claim 14 rejection.
Claim 16 is rejected for reasons stated for Claim 7 in view of the Claim 14 rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483